Exhibit 10.3

EMPLOYMENT AGREEMENT 

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated November 9, but effective
as of November, 14, 2017 (the “Effective Date”), by and between Famous Dave’s of
America, Inc., a Minnesota corporation (the “Company”), and Jeffery Crivello, an
individual with a primary address at 235 Walnut St., Libertyville, IL
60048 (“Executive”). 

 

WHEREAS, Executive wishes to be employed by the Company and the Company desires
to employ Executive as its Chief Executive Officer (the “CEO”) on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of these premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the parties hereto hereby agree
as follows:

 

1. Employment; Employment Term. Upon the terms and conditions hereinafter set
forth, the Company hereby agrees to retain the services of Executive and
Executive hereby accepts such employment and agrees to faithfully and diligently
serve as the Chief Executive Officer of the Company (the “CEO”) in accordance
with this Agreement, commencing on the Effective Date and, unless terminated
earlier pursuant to Section 6 of this Agreement, continuing until the close of
business on the three  (3) year anniversary of the Effective Date (the
“Employment Term”).

 

2.Duties.

 

(a)Services.  During the Employment Term, Executive agrees to serve as CEO of
the Company and shall render his duties as CEO in a manner that is consistent
with Executive’s position within the Company and as directed by the board of
directors of the Company (the “Board”).  Executive shall perform duties
generally typical for a chief executive officer of a publicly traded company
with extensive franchise operations operating and conducting business in the
United States and its territories, Canada, Abu Dhabi and such other countries as
the Company may conduct operations and do business in during the Employment
Term.  In addition to his duties as CEO, if requested by the Board, Executive
agrees to serve as an elected/appointed officer and director of the Company
and/or of any subsidiary of the Company and Executive shall serve in such
capacities without additional compensation.  

 

(b)Certain Obligations. During the Employment Term, Executive (i) shall devote
substantially all of his business time and attention to achieve, in accordance
with the policies and directives of the Board established from time to time in
their sole discretion, the objectives of the Company, (ii) shall be subject to,
and comply with, the rules, practices and policies applicable to executive
employees, whether reflected in an employee handbook, code of conduct,
compliance policy or otherwise, as the same may exist and be amended from time
to time, of the Company; and (iii)  Executive may (A) have investments in other
entities and (B) act as a director for the entities and in the capacities set
forth on Exhibit A hereto, or as otherwise approved by the Board;  provided that
so acting shall not materially interfere with Executive’s duties with the
Company.  Executive agrees and acknowledges that in the event that Executive’s

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

performance of his services and duties to the Company hereunder is inconsistent
with or presents any conflict of interest with his obligations as Chief
Financial Officer of PW Partners LLC, Executive’s primary duty shall be to the
Company, and to the extent that a conflict arises, Executive shall promptly make
the Board aware of such conflict.    

 

(c)Location.  The Company specifically acknowledges and agrees Executive will
maintain his permanent residence in Illinois, and will fulfill his duties as CEO
hereunder while based in such location;  provided, however, that Executive
agrees to report to the Company’s headquarters in Minnetonka, Minnesota when and
as required by the Board.   

 

3.Compensation.  For the services rendered herein by Executive, and the promises
and covenants made by Executive herein, during the Employment Term the Company
shall pay compensation to Executive as follows.

 

(a) Base Salary. The Company shall pay to Executive the sum of TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000) as an annual salary (the “Base Salary”), payable in
accordance with the normal payroll practices of the Company. 

 

(b) Bonus.   Executive shall be eligible to receive a bonus payable in shares of
the Company’s common stock (“Common Stock”)  (each a  “Bonus”) set forth on the
second column of the table below the first time during the Employment Term that
the thirty (30) day volume weighted average price of the Company’s Common Stock
(“VWAP”) is equal to or exceeds the VWAP Target set forth on the first column in
the table below.    

 

 

VWAP Target

Bonus (in Shares of Common Stock)

$5.00

5,000

$6.00

10,000

$7.00

10,000

$8.00

12,500

$9.00

12,500

$10.00

15,000

$11.00

15,000

$12.00

20,000

$13.00

20,000

$14.00

25,000

$15.00

25,000

 

The Bonus Common Stock shall be granted pursuant to and governed by the terms of
the Company’s 2015 Equity Incentive Plan, as amended from time to time (the
“Plan”).  If Executive believes that a VWAP Target has been achieved, he shall
submit to the Compensation Committee of the Board (the “Committee”) a written
notice thereof (each a “VWAP Notice”).  The Committee shall have thirty (30)
days from receipt of a VWAP Notice to review the Common Stock prices for the
period in question and determine whether (i) Executive is entitled to a Bonus or
(ii) whether it disagrees with Executive’s analysis.  If the Committee agrees
that Executive is entitled to a Bonus, the Company shall issue Executive the
Bonus within thirty (30) days of the expiration of

2

 

--------------------------------------------------------------------------------

 

 

the thirty (30) day review process. This equity grant will be immediately and
fully vested.  If the Committee disagrees that Executive is entitled to a Bonus,
the Committee shall provide the Executive with its analysis of why no Bonus is
due within thirty (30) days of the expiration of the thirty (30) day review
process. If the Company is sold, merged or otherwise acquired, the value placed
on each share of the Company will be used in this analysis, and the above
mentioned VWAP calculation will be waived.

 

(c) Equity Grants.    Subject to the approval of the Committee, promptly
following Effective Date the Company shall grant to Executive stock options (the
“Options”) exercisable for 90,000 shares of Common Stock.  The Options shall be
granted pursuant to and governed by the terms of the Plan, and evidenced by a
separate stock option agreement between Executive and the Company.  The exercise
price of the Options shall be the exchange quoted settlement price at the close
of the previous business of the Effective date of employment.    If the Company
is sold, merged or otherwise acquired, all 90,000 Options will immediately
vest.Subject to the Executive remaining continuously employed by the Company as
its CEO on each vesting date (“Continuous Service Status”), the Options shall
vest in installments of 3,750 options shares on twenty four (24) monthly
anniversaries of the Effective Date over the Employment Term (the first vesting
date being on the one (1) month anniversary of the Effective Date
hereof).  Notwithstanding anything to the contrary set forth in the Plan, the
Options shall have the following terms:

 

(i)In the event of a Corporate Transaction (as defined in the Plan) whether
vested or unvested Executive shall exercise the Options or such failure to
exercise will result in the Options terminating immediately prior to such
Corporate Transaction;

 

 (ii)The Options will terminate if not exercised within six (6) months of
Executive’s termination from the Company for any reason;

 

(iii)All unvested Options will terminate upon the termination of your employment
with the Company; and     

 

(iv)  Unless earlier terminated as set forth above, the Options shall expire on
the ten  (10) year anniversary of the date of grant.

 

(d)No Additional Compensation. Except for compensation set forth in this
Agreement, Executive shall not receive additional compensation in connection
with providing services to or holding executive or directorial office(s) in the
Company or any of its subsidiaries unless otherwise agreed to by Executive and
the Company, in the Company’s sole discretion.

4.Benefits.

 

(a)Vacation.  During Employment Term, Executive shall also be eligible to
receive paid time off (“PTO”) as outlined in the Company’s PTO program for
senior executives of the Company.

 



3

 

--------------------------------------------------------------------------------

 

 

(b)Other Benefits.  During the Employment Term, Executive will be eligible to
participate in the Company’s benefit plans that are currently and hereafter
maintained by the Company and for which he is eligible including, without
limitation, group medical, 401k, life insurance and other benefit plans (the
“Benefits”). The Company reserves the right to cancel or change at any time the
Benefits that it offers to its employees.

 

(c)Expenses.  During the Employment Term, Executive shall be reimbursed for
reasonable (travel and other) expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.  Executive agrees to provide detailed backup of any expenses and
indicate on any submission for reimbursement those expenses that relate to meals
and entertainment.

 

5.Non-Disclosure of Information, Assignment of Intellectual Property, and
Restrictive Covenants. Executive acknowledges that the Company is in the
business of developing, owning, operating and franchising barbeque restaurants
globally, with a focus on the United States and its territories, Canada and Abu
Dhabi and any other country where the Company does business, that the Executive
has and will develop and assemble extensive “know-how” and trade secrets
relating to its business, the business of its franchisees and the business of
its suppliers and has developed an extensive relationship with its franchisees,
suppliers and customers.  Beginning from the Effective Date and continuing
during Executive’s employment with the Company, Executive will have access to
such trade secrets and relationships and other proprietary information of the
Company.  Executive agrees to protect the Company’s Confidential Information (as
defined below) as provided in this Section 5.

(a) Confidential Information.  “Confidential Information” means information
regarding the Company not generally known and proprietary to the Company, or to
a third party for whom the Company is performing work, including, without
limitation, information concerning any patents or trade secrets, confidential or
secret designs, infomercial sources, media outlets, pricing, processes,
formulae, source codes, plans, devices or material, research and development,
proprietary software, analysis, techniques, materials or designs (whether or not
patented or patentable), directly or indirectly useful in any aspect of the
business of the Company or any vendor names, customer and supplier lists,
databases, management systems and sales and marketing plans of the Company, or
any confidential secret development or research work of the Company, or any
other confidential information or proprietary aspects of the business of the
Company.  All information which the Executive acquires or becomes acquainted
with during his service as a member of the Board and during his employment with
the Company, whether developed by the Executive or by others which the Executive
has a reasonable basis to believe to be Confidential Information, or which is
treated by the Company as being Confidential Information, shall be presumed to
be Confidential Information.  Executive also agrees to promptly enter into and
remain bound by the Company’s Employee Confidentiality Agreement (the “Employee
Confidentiality Agreement”), the Company’s Information Technology and Data
Security Policy, as amended from time to time (the “”Data Security Policy”), the
Company’s Sexual Harassment, Offensive Behavior and Non-Discrimination Policy
(the “Harassment and Discrimination Policy”), the Gifts & Prizes Policy (the
“Gift Policy”) and any and all other

4

 

--------------------------------------------------------------------------------

 

 

employee policies adopted by the Company from time to time (together with the
Data Security Policy, the Harassment and Discrimination Policy and the Gift
Policy, the “Company Policies”).   

 

(b)Confidentiality Covenant.  Except as permitted or directed by the Company,
the Executive shall not, either while employed by the Company or thereafter,
divulge, furnish or make accessible to anyone or use in any way (other than as
required in the performance of Executive’s duties as CEO hereunder) any
Confidential Information.  The Executive acknowledges that the Confidential
Information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such Confidential Information other than for the
sole benefit of the Company would be wrongful and would cause irreparable harm
to the Company.  Both during and after the Employment Term under this Agreement,
Executive will refrain from any acts or omissions that would reduce the value of
such knowledge or information to the Company. 

 

(c)Assignment of Intellectual Property. Executive agrees to assign and hereby
assigns to the Company (the “Assignment”) any and all rights, improvements and
copyrightable or patentable subject matter, know-how, and other intellectual
property relating to the Company’s business (or any of its subsidiaries’
businesses) which Executive conceived or developed, or may conceive or develop,
either alone or with others, or which otherwise arose or may arise during
Executive’s employment with the Company and for a period of eighteen (18) months
thereafter (“Assignable Property”).  Executive shall promptly disclose to the
Company all Assignable Property.  Executive agrees not to assert any rights
against the Company (or any of its subsidiaries) or seek compensation from the
Company (or any of its subsidiaries) for the foregoing Assignment or the
Company’s (or any of its subsidiaries) use of Assignable Property.  Executive
shall promptly disclose to the Company all knowledge that Executive has or
obtains regarding Assignable Property and, at the request of the Company,
Executive shall, without expense or additional compensation, provide the Company
with whatever assistance that the Company may request of Executive including,
but not limited to:  (i) signing documents to further evidence and perfect an
Assignment; (ii) obtaining for the Company patents, trademarks and trademark
protection, copyrights and copyright protection, assignment of rights, and
protection of trade secrets; and (iii) taking any other action the Company deems
appropriate for securing or protecting its rights in Assignable Property or
other intellectual property of the Company or its subsidiaries.

 

(d)Non-Solicitation. During the Employment Term and for a period of eighteen
(18) months thereafter, Executive shall not, whether for his own benefit or that
of any other individual, partnership, firm, corporation, or other business
organization, directly or indirectly: (i) solicit or attempt to induce any
employee of the Company or any of its subsidiaries (an “Employee”) to leave
his/her employment with the Company or in any way interfere with the
relationship between or among the Company and any Employee; (ii) hire any person
who was an Employee at any time during the Employment Term, (iii) induce or
attempt to induce any supplier, licensee, franchisee or other business relation
of the Company (collectively, the “Partners”) to limit or reduce his, her or its
relationship with the Company or (iv) make any negative or disparaging
statements or communications regarding the Company, any of its current or former
directors, stockholders, officers, Employees or Partners (collectively,
“Soliciting”). 

 



5

 

--------------------------------------------------------------------------------

 

 

(e)Non-Compete.  During the Employment Term and for twelve (12) months following
the termination of Executive’s employment with the Company, Executive shall not,
whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise (including through
Executive’s relationship with PW Partners Capital Management or its affiliates),
directly or indirectly manage or control of any person, firm, corporation or
business whose business, or a material portion thereof, is the retail sale of
barbeque food.   The foregoing covenant shall cover Executive’s activities in
the United States and its territories, in Canada, Abu Dhabi and in any other
country in which the Company does business during the Employment Term.

 

(f)Equitable Relief. In the event of a breach of or threatened breach by
Executive of the provisions of this Section 5, the Company shall be entitled to
an injunction restraining Executive from violating these covenants. Any breach
or threatened breach of such provisions will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy therefor, and
Executive hereby consents to the issuance of an injunction and to the ordering
of such specific performance in the event the Company seeks injunctive relief
and agrees that the Company shall be entitled to recover reasonable costs and
attorneys’ fees in connection therewith.  Executive further agrees that no bond
or other security shall be required in obtaining such equitable relief, nor will
proof of actual damages be required for such equitable relief.

 

(g)Tolling.  In the event of a breach by Executive of any covenant set forth in
this Section 5, the period of time applicable to such covenant shall be extended
by the duration of any violation by Executive of such covenant.

 

6.Termination; Severance Payments; Etc.

 

(a) At-Will Employment.   Executive and the Company agree that Executive’s
employment is at-will and that, either Executive or the Company may terminate
Executive’s employment, at any time, with or without any cause, on ten (10) days
prior notice; provided however that the Company may terminate the Executive’s
employment for cause with no prior notice; provided further however, that each
party shall remain bound by the terms and provisions of this Agreement that
survive the termination in accordance with Section 9(i).   If  the Executive’s
employment with the Company terminates, then the Executive, or, his estate, if
applicable, shall be entitled to (i) any portion of the Base Salary that has
accrued but not been paid through the date of such termination, and (ii) all
accrued PTO, if any,  expense reimbursements due to Executive through the date
of termination, if any (the “Accrued Obligations”).   

 

(b) Transition of Duties.  In the event of a termination of the Executive,
Executive shall assist the Company in transitioning his duties to another person
or person designated by the Company. 

7.Representations.

 

(a) Executive represents that his performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired

6

 

--------------------------------------------------------------------------------

 

 

by him in confidence or in trust prior to or outside of his employment by the
Company.  Executive hereby represents and warrants that he has not entered into,
and will not enter into, any oral or written agreement in conflict herewith.

 

(b) Executive hereby represents that Executive is not subject to any other
agreement that Employee will violate by working with the Company or in the
position for which the Company has hired Executive.  Further, Executive
represents that no conflict of interest or a breach of Executive’s fiduciary
duties will result by working with and performing duties for the Company. 

 

(c) Executive further acknowledges and agrees that he has carefully read this
Agreement and that he has asked any questions needed for him to understand the
terms, consequences and binding effect of this Agreement and fully understands
it and that he has been provided an opportunity to seek the advice of legal
counsel of his choice before signing this Agreement.

 

(d) Executive represents and warrants that he is not currently involved,
directly or indirectly, in any litigation as a defendant or as a party subject
to any counterclaims, nor is any such litigation threatened against Executive,
directly or indirectly.

8.Background Verification. The Company has previously conducted a complete
background report with respect to Executive.  If the Board, in its sole
discretion, chooses to have such background report updated, the Company may
within a reasonable amount of time following receipt of such updated background
report terminate the Employment Term and, notwithstanding anything to the
contrary set forth herein, Executive shall not be entitled to (i) any payments
hereunder other than the Accrued Obligations and (ii) the Options shall
immediately terminate and be of no further force and effect.

 

9.Miscellaneous.

 

(a)Notices. All notices, requests, consents and other communications hereunder
(i) shall be in writing, (ii) shall be effective upon receipt, and (iii) shall
be sufficient if delivered personally, electronically with receipt confirmation,
or by mail, in each case addressed as follows:

 

If to the Company:

 

To the then current members of the Board

 

Joseph Jacobs  - email:  jjacobs@wexford.com

Richard Shapiro - email:   rshapiro@wexford.com

Charles Mooty – email:  cwmooty@gmail.com

Bryan Wolff – email:  bryan.wolff@gmail.com

Anand Gala – email:  agala@galacorp.com

Eric Hirschhorn – email:  eshirsch@gmail.com



7

 

--------------------------------------------------------------------------------

 

 

 

With a copy to:

 

Gray Plant Moody

500 IDS Center

80 South Eighth Street

Minneapolis, MN USA 55402

Attn:  Ryan Palmer

Fax:  612-632-4013

Email: Ryan.Palmer@gpmlaw.com

 

If to Executive:

 

To Executive’s most recent residential address or otherwise known by the Company
or any other address Executive may provide to the Company in writing or by email
to jcrivello@pwpartnersllc.com or such other email address as Executive may
provide to the Company in writing.

 

Either party may change its address or email address or fax number for purposes
hereof by giving notice to the other party in accordance with this
paragraph.  Any notice given by certified mail, as aforesaid, shall be deemed
given on the third (3rd) day after such notice is deposited with the United
States Postal Service.  Any notice given by hand, as aforesaid, shall be deemed
given when received (against a signed receipt).  Any notice given by overnight
delivery service, as aforesaid, shall be deemed given on the first business day
following the date when such notice is deposited with such delivery
service.  Any notice given by facsimile, as aforesaid, shall be deemed given
upon receipt of answerback confirmation.  Any notice given by e-mail, as
aforesaid, shall be deemed given upon receipt of notice of delivery.

 

(b)Entire Agreement. This Agreement constitute the entire agreement by and
between the parties with respect to the subject matter contained herein and
supersedes all prior agreements or understandings, oral or written, with respect
to the subject matter contained herein.  Notwithstanding the foregoing,
Executive shall remain subject to and bound by the Employee Confidentiality
Agreement and the Company Policies.

 

(c) Amendments; Waivers; Etc. This Agreement may not be altered, amended or
modified in any manner, nor may any of its provisions be waived, except by
written amendment executed by the parties hereto that specifically states that
they intended to alter, amend or modify this Agreement.  No provision of this
Agreement may be waived by any party hereto except by written waiver executed by
the waiving party that specifically states that it intends to waive a right
hereunder.  Any such waiver, alteration, amendment or modification shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No remedy herein conferred upon or reserved by a party is
intended to be exclusive of any other available remedy, but each and every such
remedy shall be cumulative and in addition to every other remedy given under
this Agreement or in connection with this Agreement and now or hereafter
existing at law or in equity. 

 



8

 

--------------------------------------------------------------------------------

 

 

(d) Governing Law and Jurisdiction.  Except as provided otherwise in Section
9(k), this Agreement shall be construed and enforced in accordance with the laws
of the State of Minnesota without regard to the principle of the conflict of
laws. Any dispute arising in connection with this Agreement may be adjudicated
by binding arbitration pursuant to the rules of the American Arbitration
Association, before a single arbitrator in Minneapolis, Minnesota except that
the foregoing shall not preclude the Company or Executive from enforcing the
award of the arbitrators in a state or Federal Court located in the State of
Minnesota, and each of the parties hereto consent to the jurisdiction of such
Courts.

 

(e)Successors and Assigns.  Neither this Agreement nor any rights or obligations
hereunder are assignable by Executive.  The Company shall have the right to
assign its rights and obligations under this Agreement to any affiliate or
successor of the Company.  This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company (including but not limited to any person or entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
all or substantially all of the assets or business of the Company) will be
deemed substituted for the Company under the terms of this Agreement for all
purposes.    

 

(f)Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED
HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT OR WITH ANY ARBITRATOR AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THE PARTIES HERETO ACKNOWLEDGE THAT (I) THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, (II) EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND (III) EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH OF THE PARTIES AGREES
THAT THE PREVAILING PARTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ENTITLED TO
RECOVER ITS REASONABLE FEES AND EXPENSES IN CONNECTION THEREWITH, INCLUDING
LEGAL FEES. 

 

(g)Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same instrument.



9

 

--------------------------------------------------------------------------------

 

 

 

(h)Severability. Executive acknowledges that the provisions, restrictions and
time limitations contained in Section 5 are reasonable and properly required for
the adequate protection of the business of the Company and that in the event
such restriction or limitation is deemed to be unreasonable by any court of
competent jurisdiction, then Executive agrees to submit to the reduction of said
restriction and limitation to such as any such court may deem reasonable.  If
any particular provision of Section 5 shall be adjudicated to be invalid or
unenforceable, such provision shall be considered to be divisible with respect
to scope, time and geographic area, and such lesser scope, time or geographic
area, as a court of competent jurisdiction may determine to be reasonable, not
arbitrary and not against public policy, shall be effective, binding and
enforceable against Executive. In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

 

(i)Survival. Any termination of Executive’s employment and any expiration or
termination of the Employment Term under this Agreement shall not affect the
continuing operation and effect of Sections 5,  6 and 9 hereof, which shall
continue in full force and effect with respect to the Company and its successors
and assigns and respect to Executive.

 

(j) Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

(k) Internal Revenue Code Section 409(A).  The intent of the parties is that
payments and benefits under the Agreement comply with or be exempt from Section
409A of the Internal Revenue Code (the “Code”) and the regulations and guidance
promulgated thereunder (“Section 409A”) and, accordingly, to the maximum extent
permitted the Agreement shall be interpreted to be in compliance therewith or
exempt therefrom.  To the extent any such cash payment or continuing benefit
payable upon Executive’s termination of employment is nonqualified deferred
compensation subject to Section 409A, then, only to the extent required by
Section 409A, such payment or continuing benefit shall not commence until the
date which is six (6) months after the date of separation from service, and any
previously scheduled payments shall be made in a lump sum (without interest) on
that date.  For purposes of Section 409A, the phrase “termination of employment”
(or other words to that effect), as used in this Agreement, shall be interpreted
to mean “separation from service” as defined under Section 409A.

(l) Golden Parachute Limitation (Sec. 280G).  Notwithstanding anything to the
contrary contained herein, if any payments or benefits provided under this
Agreement constitute “parachute payments” within the meaning of Section 280G of
the Code (the “Parachute Payments”) and such Parachute Payments are subject to
the excise tax imposed by Section 4999 of the Code or nondeductible under Code
Section 280G (“Section 280G”) , then the Parachute Payments shall be reduced to
an amount such that the aggregate of the Parachute Payments does not exceed 2.99
times the “base amount,” as defined in Section 280G, provided that the foregoing
reduction shall not take place if, prior to the date of the change in ownership
or control of the Company, the Parachute Payments shall have been approved in a
vote satisfying the requirements of Section 280G(b)(5) of the Code by persons
who, immediately before the change in ownership

10

 

--------------------------------------------------------------------------------

 

 

or control, own more than seventy-five (75%) of the voting power of all
outstanding stock of the Company. 

 

(m)Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]





11

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

 

 

FAMOUS DAVE’S OF AMERICA, INC. EXECUTIVE:

 

 

By:_/s/ Dexter Newman__________________/s/ Jeffery Crivello_________________

Name:Dexter NewmanJEFFERY CRIVELLO

Title:Chief Financial Officer 



12

 

--------------------------------------------------------------------------------

 

 

Exhibit A

TREW Capital Management, Inc.

Gramovox, LLC



 

--------------------------------------------------------------------------------